MEMORANDUM**
John Jay Matecki appeals pro se the district court’s summary judgment in favor of the defendants in Mateckfs 42 U.S.C. § 1983 action alleging that defendants violated his constitutional rights by placing him on supervised probation and lodging him in the Marion County Corrections Facility for violating the terms of that probation. Matecki also appeals (No. 03-35812) the district court’s post-judgment order denying his motion to join a party. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000), and we affirm.
Summary judgment was proper because the defendants could reasonably have be*677lieved that Matecki was still on probation following his release from custody and that their actions were in conformance with the law. Therefore, the defendants were entitled to qualified immunity. See Billington v. Smith, 292 F.3d 1177, 1183 (9th Cir. 2002).
The district court properly denied Matecki’s post-judgment motion because it lacked jurisdiction to add a party following Matecki’s notice of appeal. See Natural Resources Defense Council, Inc. v. Southwest Marine, Inc., 242 F.3d 1163, 1166 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.